THAYER, Circuit Judge.
In these cases writs of error were not allowed by the United States court in the Indian Territory until after March 1, 1895, when an act entitled “An act to provide for the appointment of additional judges of the United Stales court in the Indian Territory and for other purposes” (28 Stat. 695, c. 145) took effect. The necessary operation of section 11 of that act was to deprive this court, from and after March 1, 1895, of the power to entertain writs of error and appeals to review judgments and decrees of the United States court in the Indian Territory, which power was originally conferred on this court by section 13 of the act establishing circuit courts of appeals. 26 Stat. 826, c. 517. Section 11 of the act of March 1, 1895, vested the court of appeals of the Indian Territory with appellate jurisdiction over the United States courts in the Indian Territory, in the following language:
“Said court shall have such jurisdiction and powers in said Indian Territory and such general superintending control over the courts thereof as is conferred upon the supreme court of Arkansas over the courts thereof by the laws of said state, as provided by chapter 40 of Mansfield’s Digest of the Laws of Arkansas, and the provisions of said chapter, so far as they relate to the jurisdiction and powers of said supreme court of Arkansas as to appeals and writs of error, and as to the trial and decision of causes, so far as they are applicable, *290shall be, and are hereby, extended over and put in force in the Indian Territory; * * *. Writs of error and appeals from the final decision of said appellate court shall be allowed and may be taken to the circuit court of appeals for the Eighth judicial circuit in the same manner and under the same regulations as appeals are taken from the circuit courts of the United States.”
The provision found in the act of March 1, 1895, last quoted, necessarily deprives this court of the appellate jurisdiction heretofore exercised over the United States court in the Indian Territory hy virtue of section 13 of the act of March 3,1891; and as the writs of error in the above-entitled cases were allowed after the act of March 1, 1895, had taken effect, it follows that they were improperly sued out, and that this court has no power to entertain the same. Railroad Co. v. Grant, 98 U. S. 398, and cases there cited; Cincinnati Safe & Lock Co. v. Grand Rapids Safety-Deposit Co., 146 U. S. 54, 13 Sup. Ct. 13. The several writs of error are therefore dismissed.